Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 1-4) in the reply filed on 8/4/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Seo et al (Pub 20180103552).

Regarding claim 1, Seo discloses a display device (fig 1A and 1B) comprising: 
a body including a fixed body (Para. [0052-0053] see fixing body FX) and an extended body (Para. [0054] 110 fig 1A-1B and EX fig 2) coupled to at least one corner of the fixed body, (see ends of element 120 and 110 fig 1A representing fixed body having a corner that couples to extended body 110 fig 1B) and extended portion and slideable with respect to the fixed body to enlarge or shrink a front area of the body, (EX fig 1B and Para. [0054]); 



Regarding claim 2, Seo discloses wherein the flexible display includes: 
a display panel, (Para. [0062]); 
and a display support supporting a rear surface of an output area of the display panel, (cover portion Para. [0065]) 
and wherein the display panel is provided to be wound by surrounding at least one corner of the display support, (fig 2) and the display support controls a ratio of the output area to a non- output area of the display panel by varying an interval of a plurality of frames having different widths, (Para. [0014] and [0073]).  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI

Art Unit 2422



/BRIAN P YENKE/Primary Examiner, Art Unit 2422